DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged for IDS filed 04/30/2020.
Original Claims 1-21 are pending.

Priority
This application claims benefit of 62/817,111 filed 03/12/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Deslauriers et al. (US 20110012280 A1).
For claims 1-4, 13-14 and 20, the multi-density interbody fusion implant of Deslauriers comprising biocompatible osteoconductive polymeric material such as  polyurethane with calcium phosphate or calcium carbonate disposed dispersed within; the interbody spacer 10 includes a central density region and two lateral second density regions; the first density region 12 forms a central core and a second density region 14 surrounds the first density region 12; the interbody spacer 10 has superior surface 18 and anterior surface 20 and the interbody space has superior surface and inferior surface (see the whole document with emphasis on the abstract, paragraphs [0048]-[0049], [0051], [0053]-[0054], [0075]-[0079], [0091], Figs. 2, 3, 5, 19); the first density region is porous (paragraphs [0091], [0094], [0098], [0100], claim 1); there is also present mechanical interlocking between the different density (abstract; paragraphs [0010], [0060]) which is not porous.
For claims 5-7, the composite implant of Deslauriers contains porous center (paragraph [0089]) meeting the limitation of central through cavity.
For claim 8, the porous center (paragraph [0089]) in Deslauriers does not extend from the superior surface to the inferior surface.
For claims 9-12, the dense region of Deslauriers meets the limitation of the claims.
 For claim 15, the polyurethane polymer of Deslauriers meets the limitation of the claim.  
For claim 16, Deslauriers teaches that the first and second density regions can be comprised of different biocompatible materials (paragraph [0015]).
For claim 17, the calcium phosphate meets the limitation of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deslauriers et al. (US 20110012280 A1).
For claim 21, Deslauriers teaches method of forming first and second density regions of the multi-density polymeric interbody space by pouring polymeric material into a first mold at a first pressure, and the first mold placed in a rotation device and spun to initiate polymerization (Fig. 26, paragraph [0090]).   The first and second density regions may be cast simultaneously using a mold having thin dividing membrane (paragraph [0093]) the divided mold representing first and second portions of the mold as required by claim 21.   Deslauriers teaches that the release of carbon dioxide during polymerization that leads to the formation of pores (paragraph [0091]) with the component release the carbon dioxide meeting the limitation of porogen and the release of the carbon dioxide meeting the limitation of leaching.   Furthermore, Deslauriers teaches that additives such as water and surfactant may be used to affect polymerization and alter porosity (paragraphs [0064] and [0092]).
The difference between Deslauriers and claim 21 is the order of the enumerated steps.   It has been settled that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) and that that selection of any order of mixing ingredients is prima facie obvious (see In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  
Therefore, the method of Deslauriers renders claim 21 prima facie obvious.

Citation of relevant Prior art:
The following prior art is made of record: Bhattacharya et al. (US 20090099661 A1) discloses multiple component osteoimplant that comprises polymeric composite material (paragraphs [0051], [0054]); the polymer matrix comprises superior an inferior surfaces, porous and non-porous sections (paragraph [0054]), lateral surfaces (paragraphs [0066]-[0067], [0073]-[0074]), anterior and posterior surfaces (paragraph [0074]-[0075], [0077]-[0078]). 

Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18 and 19 depend from claim 1.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613